Citation Nr: 1760749	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-40 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for lumbar spondylosis (claimed as lower back pain).

2. Entitlement to service connection for left knee pain.

3. Entitlement to service connection for left ankle pain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Coast Guard from January 1968 to January 1994. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an
July 2014 rating decision by the Anchorage, Alaska Department of Veterans
Affairs (VA) Regional Office (RO).

The Veteran testified at a Videoconference Board hearing in December 2015 before the undersigned.  A complete written transcript is associated with the claims file

The issue(s) of entitlement to service connection for left ankle and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1. The Veteran has experienced continuous symptoms of low back pain since separation from service.


CONCLUSION OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for low back disability have been met. 38 U.S.C. §§ 1110, 1112, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to obtain service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and spondylosis (arthritis) becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases, including spondylosis (arthritis),  and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran contends that his current low back disability is related to an injury incurred during a helicopter jump during his active duty service. See December 2015 Hearing Testimony.

With regard to the first element of service connection, current disability, the Veteran has a current diagnosis of lumbar spondylosis. See June2014 Back (Thoracolumbar Spine) Conditions VA Examination.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran reported that he fell off a helicopter onto the Hangar deck when he was in Alaska in "about 1973. Id. Further, multiple notes in his service treatment records show complaints of ongoing back pain. Thus, the second element of service connection is satisfied.

With regard to the third element of service connection, nexus, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms of low back pain from the time of service until the present.  See 38 C.F.R. § 3.303(b).

In a March 1986 Chronological Record of Care note, the examiner recorded the Veteran's complaint of low back pain.

An April 1990 radiology note states a Veteran diagnosis of chronic back/hip pain. 

In a May 1992 Report of Medical history, the Veteran reported recurrent back pain with an onset of 1986. 

In an August 1993 Dental Health Questionnaire, the Veteran indicated a history of painful joints.

In an August 1993 Separation Examination, the Veteran noted a history of swollen or painful joints and recurrent back pain. 

In an April 2010 Chronological Record of Care note, the examiner recorded that the Veteran has occasional low back pain that is not overly bothersome.

In a June 2011 Chronological Record of Care note, the examiner recorded that the Veteran has occasional low back pain that is not overly bothersome.

In June 2014, the Veteran attended a Back (Thoracolumbar Spine) Conditions VA Examination. The examiner diagnosed the Veteran with lumbar spondylosis. The Veteran reported that he fell off a helicopter onto the Hanger deck when he was in at Alaska in about 1973. It hurts in the left iliac area and not in the spine. Pain is 4-5/10 on average day like today. The back pain and left hip and thigh pain always come together. There is no numbness or paresthesia. The pain goes down the left buttock down the posterior thigh to the popliteal fossa and stops. There is no calf or foot numbness or pain. It has been the same pain for years for worse. It never seems to improve. The examiner opined that the Veteran's low back pain was less likely than not incurred in or caused by the claimed in-service injury, event or illness because he was not found to have any back pain or injury on examination. Therefore since there was no significant pathology it is not due to a back injury incurred during military service. His mild osteoarthritis in his back x-ray is not due to military service but to age-related changes and causes him no pain.

In December 2015, the Veteran attended a Board hearing. He testified that slipped and fell off a helicopter and that at the time no military medical doctor was available so he received medical attention from a public health doctor and a corpsman. Further, he noted that he has continued to have issues stemming from this event. 

In January 2016, the Veteran's private physician, Dr. J.A.K. submitted a letter stating that upon his review of the Veteran's service record and subsequent examination, it was noted by the Veteran that in 1978 he was working on a Coast Guard helicopter, slipped and fell. He notes on that day he experienced left ankle pain, left-sided low back pain and right-sided hip bruising. He reports that the left-sided low back pain continued intermittently over his course of military service.
He has had intermittent pain to the posterior left knee and rarely to lateral left ankle. Objectively he does have tenderness just left of L5 and mildly to moderately reduced active range of motion of his lumbar spine. He does not have any findings consistent with red flags. Further, the examiner noted that a service record review reveals that he indeed did have reports of left-sided low back pain during his active duty service. The first record was on an April1990 physical therapy request indicating that the pain started in March 1986 after moving a heavy table at work.  There is no reference to an earlier fall in 1973 although the patient notes that he was treated by a Corpsman and not by a physician while in remote Alaska. Otherwise, there are ongoing/multiple notes during his Coast Guard career that indicate that he had ongoing back pain. Finally, in the examiner's opinion, although the 1978 Injury was not documented, he does have a lot of documentation which does reference left-sided law back pain that starting as early as April 1990 and indicates that initially, he was moving a heavy table at work which led to his back pain. This would indicate that his ongoing, current low back pain certainly could be service related.

Here, the Board finds the Veteran's assertions regarding the onset of his low back pain and a continuity of symptoms since service are credible and in favor of the claim.  As noted above, the Veteran's service treatment records note multiple instances of in-service complaints of low back pain.  Further, as the record above shows, the medical evidence demonstrates the presence and progression of low back pain from service to the present day.  Notably, the June 2014 VA examiner and January 2016 private physician both diagnosed lumbar spondylosis and low back pain respectively, consistent with the Veteran assertions. 

The Veteran's statements, when viewed in relation to the current diagnosis of lumbar spondylosis, and January 2016 private opinion, are entitled to significant probative weight, and thus, are sufficient to establish the presence of a current low back disability for VA purposes and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b).  
Though a lay person, the Veteran is competent to attest to observable symptomatology, such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the competent evidence for and against service connection for lumbar spondylosis (claimed as lower back pain) is in equipoise; that is, the evidence demonstrating that the Veteran's low back pain is related to in-service complaints of low back pain is equally weighted against the evidence demonstrating other etiology, such as age.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that his lumbar spondylosis (claimed as lower back pain).  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for lumbar spondylosis (claimed as lower back pain).


ORDER

Service connection for lumbar spondylosis (claimed as lower back pain) is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran noted at his Board hearing that his service treatment records prior to 1986, in pertinent part, records related to his helicopter fall in "1973 or 1974" were never received. In addition, the Veteran noted that he was also received private treatment during this time period. Upon review of the Veteran's claim folder, service treatment records as well as private treatment records prior to February 1982 are missing from the record.  Further, the Veteran stated that his left ankle and left knee issues stem from this accident. 
It is also noted that on the March 2014 Request for Information, when requesting the Veteran's STRs, the requesting AOJ listed his period of service as May 1990 through 1994 instead of his full period of active duty from January 1968 to January 1994.

Given the evidence stated above, the Board believes that on remand, an opinion should be obtained as well as additional medical records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding relevant service treatment records dated from January 1968 to January 1994. 

2. Request the Veteran provide a release for relevant records of treatment from any other care providers treating the Veteran's left knee and left ankle pain during his time of active service.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  

3. After obtaining all available records, obtain a medical opinion addressing the etiology of the Veteran's left ankle and left knee disorders.

The claims file, to include a copy of this Remand, should be reviewed by the examiner. 

Upon review of the record, the examiner should address each of the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability had its onset in, or is otherwise related to the Veteran's period of active duty service?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ankle disability had its onset in, or is otherwise related to the Veteran's period of active duty service?

A complete rationale for any opinion expressed must be provided.  
		
4. Re-adjudicate the issues on appeal.  If the benefits sought are denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


